Filed 11/19/21 Powell v. Idleman CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 LUPE POWELL,                                                   B302926

      Plaintiff, Cross-defendant                                (Los Angeles County
 and Appellant,                                                 Super. Ct. No. BC626424)

           v.

 LUCIE IDLEMAN,

      Defendant and Cross-
 defendant;

 JONATHAN CHRISTODORO,

      Defendant, Cross-
 complainant and Respondent.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Richard J. Burdge, Jr. Reversed in part and
remanded with directions.
     Law Offices of Daniel P. Powell and Daniel P. Powell;
Esner, Chang & Boyer, Stuart B. Esner, Andrew N. Chang, and
Kevin K. Nguyen for Plaintiff, Cross-defendant and Appellant.
     The Samini Firm, Bobby Samini and Nicole C. Prado for
Defendant, Cross-complainant and Respondent.
                 ___________________________

                       INTRODUCTION

      Lupe Powell’s daughter, Lucie Idleman, bought a house
with her friend and business partner, Jonathan Christodoro. The
partners planned to remodel and resell the house within a few
months. Not long into the project, Idleman, without informing
Christodoro, asked Powell to provide additional funding.
Idleman subsequently abandoned the project, Powell came
forward and contributed her time and almost $300,000 to
complete the renovation, and the house eventually sold
18 months after Idleman and Christodoro bought it.
      Powell sued her daughter (who later filed for bankruptcy)
and Christodoro to recover her expenditures. Christodoro filed a
cross-complaint against Powell for aiding and abetting Idleman’s
breach of fiduciary duty, fraudulent concealment, and
constructive fraud. Christodoro alleged Idleman did not obtain
permits for the project, used unlicensed construction workers,
and got her mother involved in the renovation, all without
Christodoro’s knowledge or consent. Christodoro alleged that, as
a result, he lost money on the project.
      A jury awarded Powell nothing on her complaint, and
awarded Christodoro $107,374.21 on his cross-complaint. Powell
appeals, arguing that the trial court erred in instructing the jury




                                 2
on a licensing law for contractors that she claims Christodoro
raised for the first time at the close of evidence, that substantial
evidence did not support the jury’s verdict Powell aided and
abetted Idleman’s allegedly tortious conduct, and that
Christodoro’s expert on damages disavowed the very evidence on
which the jury based its award of $107,374.21 in damages. We
conclude that Powell forfeited her argument the trial court erred
in instructing the jury on the licensing law and that the trial
court did not err in allowing Christodoro, at the end of the trial,
to argue the licensing law barred Powell from recovering on her
complaint. But we agree with Powell that substantial evidence
did not support the jury’s verdict against her for aiding and
abetting. Therefore, we affirm the portion of the judgment
against Powell on her complaint and reverse the portion of the
judgment against her on Christodoro’s cross-complaint.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.    Idleman and Christodoro Agree To Buy and “Flip”
            Property in Rancho Palos Verdes
      Idleman and Christodoro met in 2002 and became friends.
Idleman was a licensed real estate agent in California, and
Christodoro was a businessman in New York. In 2014 Idleman
and Christodoro began buying houses in Southern California,
intending to improve the properties and sell them for a profit
(also known as “flipping”).1 Christodoro generally provided funds


1     “To ‘flip’ is ‘[t]o buy and then immediately resell . . . real
estate in an attempt to turn a profit.’” (U.S. v. Sloan (7th Cir.
2007) 505 F.3d 685, 690, fn. 9.)




                                   3
to buy and renovate the houses, Idleman oversaw the renovations
and listed the properties for sale, and the two partners divided
the profits.
      In late 2014 Idleman and Christodoro agreed to buy a
house in Rancho Palos Verdes the parties call the Newridge
Property for $1.065 million. Christodoro made the down payment
of $397,950 and obtained two short-term “hard money” loans for
the remainder of the purchase price.2 After the sale closed,
Idleman sent Christodoro a one-paragraph email titled
“investment memo,” stating that the renovation would begin the
first week of December 2014 and take approximately two months,
that the project would have a budget of $150,000, that the house
would sell for $1.6 million to $1.75 million, and that the parties
would split the net proceeds equally. Christodoro provided
$75,000 of the $150,000 renovation budget and, according to him,
Idleman agreed to provide $80,000. Christodoro said Idleman’s
“role” in the project was “to do all of the work with all of the
required licenses, permits, plans, general contractor required
under law.” Christodoro admitted, however, there was no written
contract stating the terms of the partnership.

     B.    Idleman Brings Powell into the Project
     Powell, a licensed real estate agent, had experience buying
and improving investment properties. Powell said that in
December 2014 Idleman asked her to “invest” in the Newridge
Property because Idleman’s “partner [was] not sending money for


2     “[A] so-called hard money loan, as the name implies, is
characterized by its short term and high rate of interest.”
(514 Broadway Inv. Trust v. Rapoza (D.R.I. 2011) 816 F.Supp.2d
128, 131, fn. 1.)




                                4
the remodel.” Powell decided to help her daughter because she
wanted to “heal” their estranged relationship, to help Idleman
succeed, and to see her grandchildren more often. Powell said
that, in exchange for investing in the project, Idleman promised
Powell she would get the real estate listing on the house and
receive a portion of the profits from the sale. Powell said her
investment was supposed to be “short-lived,” until Christodoro
sent Idleman more money. There was no written agreement
between Powell and Idleman, no budget, and no agreed share of
the profits on the sale. But Powell said Idleman agreed to repay
Powell’s investment at the close of escrow.
       In February or March 2015 Powell had a dispute with the
general contractor Idleman hired for the project, and the
contractor quit. Powell began going to the job site more often and
helped hire a new construction crew, but Powell said Idleman
was still “running the job.” But then Idleman too “abandoned”
the project, and at times did not return Powell’s phone calls for
days or weeks.
       After Idleman quit, Powell went to the job site daily, hired
and paid construction workers, supervised their work, and
procured materials. Powell said she did these things because she
had already invested a lot of money in the project and wanted to
get her money back. Powell did not ask whether any of the
workers at the site (including those she hired) were licensed
because she was not “running the show.”
       The record does not indicate why the project took longer
than Idleman’s original estimate of two months, but Powell’s
active role at the jobsite did not end until May 2015. Powell
listed the property for sale in August 2015. By that time, Powell
claimed, she had invested over $300,000.




                                 5
      Christodoro did not know about or authorize Powell’s
investment or involvement in the Newridge Property. For her
part, Powell knew Christodoro was an owner of the property, but
she never attempted to contact him. Powell explained she had no
reason to contact Christodoro because she communicated with
Idleman, who was Christodoro’s partner and one of the owners of
the property.

      C.     The Newridge Property Eventually Sells, but Powell
             Does Not Receive Any of the Proceeds
      The Newridge Property went into escrow in January 2016.
An inspection revealed that Idleman had not obtained permits for
the project and that there was a problem with a structural beam.
Christodoro testified he spent approximately $50,000 to fix the
structural beam and to obtain the necessary permits,3 which
brought his total investment to “over $700,000.”
       In March 2016 Powell sent the escrow agent a document
titled “Demand for Payment” that purported to instruct the
escrow company to pay her $180,000 from the seller’s proceeds
“[f]or work and materials paid in connection with the sale of [the
Newridge Property].” Idleman signed the document; Christodoro
did not. According to Christodoro, he first learned of Powell’s
involvement in the Newridge Property from the Demand for
Payment, and he instructed the escrow agent not to honor it. The
escrow agent said she did not pay the demand because she
received conflicting instructions from the property’s owners and
the amount requested was not secured against the property.



3    The parties disputed at trial whether Christodoro or
Idleman obtained the “after-the-fact” permits.




                                6
     Escrow eventually closed in May 2016 at a sale price of
$1,599,000. After paying off Christodoro’s loans, related fees
(including late fees), and real estate commissions,4 the escrow
company distributed $507,399.45 to Christodoro and $95,000 to
Idleman. Neither Christodoro nor Idleman reimbursed Powell for
any of the money she had invested in the property, and
Christodoro claimed he lost over $200,000 on the project.

      D.     Powell Sues Christodoro and Idleman, Christodoro
             Sues Powell and Idleman, and Christodoro Prevails
       Powell filed this action on July 8, 2016, alleging causes of
action against Christodoro and Idleman for breach of contract,
money lent or paid, and unjust enrichment. Christodoro filed a
cross-complaint, alleging causes of action against Idleman for
breach of fiduciary duty, fraud by concealment, and constructive
fraud and causes of action against Powell for aiding and abetting
each of those torts. Christodoro alleged Idleman breached her
fiduciary duties to him by, among other things, failing to obtain
“all proper permits and/or licenses to perform” the work on the
Newridge Property, failing to perform the work competently, and
“enter[ing] into an alleged agreement and/or partnership with
her mother Powell in that Powell was to furnish the same and/or
similar services (i.e. expertise as a licensed California real estate
agent) with respect to the renovation and/or remodeling and
eventual sale of the Newridge Property,” which Idleman “kept


4     Christodoro testified he learned Powell was a listing agent
for the Newridge Property when he learned about the problem
with the structural beam. The record suggests, however, neither
Idleman nor Powell was listed as the seller’s broker or agent in
connection with the property’s ultimate sale.




                                  7
secret” from Christodoro. Christodoro alleged that Idleman
fraudulently concealed Powell’s involvement and investment and
that such conduct also constituted constructive fraud.
Christodoro also alleged Idleman represented herself as a
“general building contractor” but did not have a California
contractor’s license until May 27, 2016 when she “associated”
herself with the license held by her corporation, D’Oro
Development, Inc.
      In his cause of action against Powell for aiding and abetting
breach of fiduciary duty, Christodoro alleged Powell knew
Idleman owed Christodoro certain fiduciary duties and knowingly
participated in Idleman’s breaches of those duties by, among
other things, keeping secret Powell’s involvement and investment
in the project and failing to obtain “all proper permits and/or
licenses to perform” the work on the property. In his causes of
action against Powell for aiding and abetting fraudulent
concealment and constructive fraud, Christodoro alleged Powell
“knowingly participated in the foregoing tortious misconduct in
conscious disregard of Christodoro’s rights and aided and abetted
Idleman in her fraudulent conduct and accompanying breaches of
fiduciary duties for her own personal gain.”
      A jury found against Powell on all of her causes of action
against Christodoro, and found for Christodoro on his causes of
action against Powell for aiding and abetting breach of fiduciary
duty and constructive fraud. The jury awarded Christodoro
$107,374.21 in damages against Powell,5 and the trial court


5     Counsel for Christodoro informed the jury Idleman was not
present at the trial because “she filed [for] bankruptcy, and her
claims were adjudicated in that court.” The docket in the record




                                8
entered judgment. The trial court denied Powell’s motions for
judgment notwithstanding the verdict and for a new trial, and
Powell timely appealed from the judgment.

                          DISCUSSION

      A.   Powell Forfeited the Argument the Trial Court Erred
           in Instructing on the Contractors State License Law,
           and the Trial Court Did Not Err in Allowing
           Christodoro To Argue the Law Precluded Powell from
           Recovery
      Powell argues the trial court erred in instructing the jury
on the Contractors State License Law (Contractors Law) (Bus. &
Prof. Code, § 7000 et seq.)6 and in allowing Christodoro to present
a new defense to Powell’s complaint on the penultimate day of
the trial. The first argument is forfeited; the second is meritless.

              1.  The Contractors State License Law
      The Contractors Law “governs construction business in
California in a manner intended to ‘“‘protect the public from
incompetent or dishonest providers of building and construction
services.’”’” (Manela v. Stone (2021) 66 Cal.App.5th 90, 102; see
Pacific Caisson & Shoring, Inc. v. Bernards Bros. Inc. (2011)
198 Cal.App.4th 681, 687.) The Contractors Law “sets forth the


indicates the trial court entered a stay on September 19, 2018
pending bankruptcy proceedings. Idleman is not a party to this
appeal.

6     Undesignated statutory references are to the Business and
Professions Code.




                                 9
general rule that ‘no person engaged in the business or acting in
the capacity of a contractor, may bring or maintain any action . . .
for the collection of compensation for the performance of any act
or contract where a license is required . . . without alleging that
they were a duly licensed contractor at all times during the
performance of that act or contract.’” (Manela, at p. 102; see
§ 7031, subd. (a).)7 Thus, “a contractor ‘is ineligible to recover
any compensation under the terms of [section 7031], if, at any
time during performance of an agreement for contractor services,
he or she was not duly licensed.’” (Manela, at p. 102; see
MW Erectors, Inc. v. Niederhauser Ornamental & Metal Works
Co., Inc. (2005) 36 Cal.4th 412, 425; see also White v. Cridlebaugh
(2009) 178 Cal.App.4th 506, 518 [“The [Contractors Law] shields
persons who utilize the services of an unlicensed contractor from
lawsuits by that contractor to collect payment for unlicensed
work.”].)
       “The California Supreme Court has given a broad, literal
interpretation to the shield provision in section 7031.” (White v.
Cridlebaugh, supra, 178 Cal.App.4th at p. 518.) “The statutory
language demonstrates the Legislature’s ‘intent to impose a stiff
all-or-nothing penalty for unlicensed work’” that “applies
‘[r]egardless of the equities.’” (Id. at pp. 518-519; see

7     Section 7031, subdivision (a), provides in relevant part that
“no person engaged in the business or acting in the capacity of a
contractor, may bring or maintain any action, or recover in law or
equity in any action, in any court of this state for the collection of
compensation for the performance of any act or contract where a
license is required by this chapter without alleging that they
were a duly licensed contractor at all times during the
performance of that act or contract regardless of the merits of the
cause of action brought by the person . . . .”




                                 10
MW Erectors, Inc. v. Niederhauser Ornamental & Metal Works
Co., Inc., supra, 36 Cal.4th at p. 426; Hydrotech Systems, Ltd. v.
Oasis Waterpark (1991) 52 Cal.3d 988, 997; Manela v. Stone,
supra, 66 Cal.App.5th at p. 102.) Moreover, “a contractor seeking
damages must allege and prove it held a valid license before it
can prosecute any claim for damages.” (Jeff Tracy, Inc. v. City of
Pico Rivera (2015) 240 Cal.App.4th 510, 517.) Because section
7031, subdivision (d), “places the burden of proof on the
contractor” to prove he or she is properly licensed, a defendant’s
general denial puts licensing at issue, even if not asserted as an
affirmative defense. (Id. at pp. 517-518; see Advantec Group, Inc.
v. Edwin’s Plumbing Co., Inc. (2007) 153 Cal.App.4th 621, 624,
626-628 [“faced with an answer that makes a general denial, the
contractor is required by section 7031, subdivision (d), to prove
the allegation of licensure, and can do so only by producing a
verified certificate”].)
       The Contractors Law defines “contractor” as “any person
who undertakes to or offers to undertake to, or purports to have
the capacity to undertake to, or submits a bid to, or does himself
or herself or by or through others, construct, alter, repair, add to,
subtract from, improve, move, wreck or demolish any
building . . . .” (§ 7026; see Ahdout v. Hekmatjah (2013)
213 Cal.App.4th 21, 31; WSS Industrial Construction, Inc. v.
Great West Contractors, Inc. (2008) 162 Cal.App.4th 581,
587-588.) “‘[B]oth the person who provides construction services
himself and one who does so “through others” qualifies as a
“contractor.”’” (Ahdout, at p. 31; see WSS, at p. 593.) Section
7031 “‘applies not only to formal agreements, but governs “any
act or contract for which a license is required.” . . . [Citation.]
The statute applies whether or not a party is operating under an




                                 11
executed contract when performing tasks that require licensure.’”
(Ahdout, at p. 32; see WSS, at p. 592.) The Contractors Law
exempts from the requirement to use licensed contractors “owner-
builders” under certain circumstances. (§ 7044; see Ranchwood
Communities Limited Partnership v. Jim Beat Construction Co.
(1996) 49 Cal.App.4th 1397, 1415-1416 [the “owner-builders”
exemption exempts “owners doing their own work or hiring
licensed subcontractors, etc.”].) The statute also creates a
rebuttable presumption that, where an owner-builder offers a
building for sale within one year of completion of construction,
the construction was for purposes of sale. (§ 7044, subd. (b)(1).)

               2.    Relevant Proceedings
       Christodoro did not list the Contractors Law as an
affirmative defense in his answer to Powell’s complaint. On
August 30, 2018, a year before the trial, the parties submitted an
initial list of proposed jury instructions, and that list did not
include any instructions relating to the Contractors Law. But the
parties identified and litigated the issue later in the case. Two
weeks before the trial began, the parties submitted a list of
disputed instructions that included CACI Nos. 4560 (Recovery of
Payments to Unlicensed Contractor) and 4561 (Damages—All
Payments Made to Unlicensed Contractor). Throughout the trial,
counsel for Christodoro asked Powell, the individuals Powell
hired or paid to work on the Newridge Property, and Powell’s
husband, Daniel Powell (who was also counsel for Powell),
whether Powell or any of the workers she hired were licensed
contractors. All of the witnesses said either that the workers
were not licensed or that the witnesses did not know. In response
to the question whether “there was a licensed general contractor




                               12
in charge of the Newridge project at any time,” Daniel Powell,
said, “I just knew [Idleman] was an owner-builder.”
       On September 9, 2019, the day before the trial ended,
Christodoro asked the trial court to instruct the jury “on the legal
standards under the [Contractors Law]” in connection with
Christodoro’s unclean hands defense. Christodoro argued Powell
had unclean hands “because she did not have a valid contractor’s
license during all times when she was performing services in
relation to the renovation of the [Newridge Property].”
Christodoro further argued Powell’s testimony demonstrated she
“was acting as a ‘contractor’” within the meaning of the
Contractors Law, which therefore barred her claims against him
because she did not have a contractor’s license. Consistent with
the list of disputed jury instructions the parties submitted on
August 30, 2018, Christodoro asked the trial court to instruct the
jury with CACI Nos. 4560 and 4561 and with three special jury
instructions based on the Contractors Law, including the owner-
builder exception.8
      The trial court considered Christodoro’s request after both
sides rested on September 9, 2019. Counsel for Powell argued
Christodoro’s request was “a classic trial by ambush” because the
Contractors Law “was never a part of [the] case.” Counsel for
Powell asserted that neither Christodoro’s responses to her
interrogatories about Christodoro’s affirmative defenses and his
cross-complaint nor the previous lists of proposed jury
instructions mentioned the Contractors Law. Counsel for Powell
also argued that Christodoro did not call an expert witness to

8      The proposed special jury instructions related to the scope
of projects subject to the Contractors Law, the definition of
“contractor,” and the owner-builder exception.




                                13
testify about the “ambiguities” of the owner-builder exception or
the Contractors Law more generally and that the Contractors
Law did not apply because Powell acted as a “bank,” not a
“contractor.” Counsel for Powell argued Powell would suffer
prejudice if the court gave the requested instructions because
Powell did not have an opportunity to consult with experts or to
present testimony from the “appropriate people to address [the]
issue.”
       Counsel for Christodoro responded that “licensing and
contracting requirements are in the cross-complaint” and that
substantial evidence supported giving the instructions on the
Contractors Law, in part because Daniel Powell testified the
owner-builder exception applied. The trial court, observing that
Powell’s interrogatories did not “specifically ask about the
paragraph in which the cross-complaint talks about licenses,”
ruled it would give CACI No. 4560 and the three special
instructions, but not CACI No. 4561.

             3.     Powell Forfeited Her Argument the Trial Court
                    Erred in Instructing the Jury on the
                    Contractors Law
       In a civil case, “‘[a] party is entitled upon request to correct,
nonargumentative instructions on every theory of the case
advanced by him [or her] which is supported by substantial
evidence.’” (Haytasingh v. City of San Diego (2021)
66 Cal.App.5th 429, 457; see Choochagi v. Barracuda Networks,
Inc. (2020) 60 Cal.App.5th 444, 467.) Each party must propose
complete and comprehensive instructions in accordance with that
party’s theory of the case; in the absence of a request, the court
has no duty to instruct the jury on its own motion. (Metcalf v.




                                  14
County of San Joaquin (2008) 42 Cal.4th 1121, 1130-1131;
Agarwal v. Johnson (1979) 25 Cal.3d 932, 950-951, disapproved
on another ground in White v. Ultramar (1999) 21 Cal.4th 563,
574, fn. 4; Hurley v. Department of Parks & Recreation (2018)
20 Cal.App.5th 634, 655.) “‘Neither a trial court nor a reviewing
court in a civil action is obligated to seek out theories plaintiff
might have advanced, or to articulate for him that which he has
left unspoken.’” (Metcalf, at p. 1131; see Transport Ins. Co. v.
TIG Ins. Co. (2012) 202 Cal.App.4th 984, 1008.)
       When the trial court gives a jury instruction that “is correct
as far as it goes but which [the appellant argues] is too general or
is incomplete for the state of the evidence, a failure to request an
additional or a qualifying instruction [forfeits] a party’s right to
later complain on appeal about the instruction which was given.”
(Suman v. BMW of North America, Inc. (1994) 23 Cal.App.4th 1,
9; accord, Scofield v. Critical Air Medicine, Inc. (1996)
45 Cal.App.4th 990, 1011; see Hurley v. Department of Parks &
Recreation, supra, 20 Cal.App.5th at p. 655 [“a party may not
argue on appeal that the court failed to give a specific instruction
when that party did not request such instruction”]; 7 Witkin, Cal.
Procedure (2020 supp.) Trial, § 260 [“In order to complain of
failure to instruct on a particular issue, the aggrieved party must
request the specific proper instruction.”].)
       Powell does not argue that substantial evidence did not
support instructing the jury on the Contractors Law or that the
instructions the trial court gave misstated the law. Instead, she
argues that the Contractors Law does not “prevent a partner or
her agent from obtaining reimbursement from the partnership”
and that this “exception” to the Contractors Law applied because
Powell acted as an authorized partner or agent of Idleman or




                                 15
because Christodoro was otherwise liable for Idleman’s
obligations. In essence, Powell argues the trial court should have
instructed the jury that, under the circumstances of this case, the
Contractors Law did not apply because there is an exception for
partners or agents of partners.9 Powell, however, did not make
this argument during trial or propose an instruction on this
theory. Therefore, she forfeited her argument. (See Metcalf v.
County of San Joaquin, supra, 42 Cal.4th at p. 1131 [where “‘“the
court gives an instruction correct in law, but the party complains
that it is too general, lacks clarity, or is incomplete, he must
request the additional or qualifying instruction in order to have
the error reviewed,”’” and a party’s “failure to request any
different instructions means he may not argue on appeal the trial


9       Although Powell argues “the law does not allow the
[Contractors Law] to be used as a shield for the avoidance of a
partnership obligation,” the Supreme Court in Lewis & Queen v.
N. M. Ball Sons (1957) 48 Cal.2d 141 identified but did not reach
that issue. (See id. at pp. 151-152 [declining to decide “whether
an action for an accounting against a partner or joint venturer is
‘an action for the collection of compensation’ within section
7031]”.) Several courts of appeal have held the Contractors Law
does not prevent an unlicensed contractor from seeking payment
from a partner or joint venture in certain circumstances. (See
Wold v. Luigi Consentino & Sons (1952) 109 Cal.App.2d 854, 858
[lack of a contractor’s license “‘does not preclude a party [in a
partnership or joint venture] from instituting proceedings for
dissolution of the venture and an accounting’”]; Galich v. Brkich
(1951) 103 Cal.App.2d 187, 190-191 [same]; Norwood v. Judd
(1949) 93 Cal.App.2d 276, 286 [Contractors Law was “not passed
for the benefit of a greedy partner who seeks to keep for himself
all of the fruits of the partnership enterprise to the exclusion of
another partner entitled to share therein”].)




                                16
court should have instructed differently”]; Agarwal v. Johnson,
supra, 25 Cal.3d at pp. 948-949, 950-952 [defendants forfeited the
argument the court should have given an instruction
distinguishing between the defendants’ liability for compensatory
and punitive damages where the instruction the court gave
correctly stated the law and the defendants did not request an
instruction making that distinction]; Conservatorship of Gregory
(2000) 80 Cal.App.4th 514, 520-521 [defendants’ failure to
request an instruction on the statutory definitions of terms used
in another instruction forfeited the argument the instruction was
misleading, where the instruction given accurately stated the
law].)

            4.     The Trial Court Did Not Err in Allowing
                   Christodoro To Raise the Contractors Law
      “‘Surprise’ as a ground for a new trial denotes some
condition or a situation in which a party to an action is
unexpectedly placed to his detriment. The condition or situation
must have been such that ordinary prudence on the part of the
person claiming surprise could not have guarded against and
prevented it. Such party must not have been negligent in the
circumstances.” (Wade v. De Bernardi (1970) 4 Cal.App.3d 967,
971; see Hata v. Los Angeles County Harbor/UCLA Medical
Center (1995) 31 Cal.App.4th 1791, 1806-1807, disapproved on
another ground in Quigley v. Garden Valley Fire Protection Dist.
(2019) 7 Cal.5th 798, 815, fn. 8.) Thus, for a trial court to grant a
new trial based on surprise, “[t]he surprise must have
detrimentally impacted the party moving for a new trial, but the
movant must not have been able to prevent or guard against it by
ordinary prudence.” (McCoy v. Pacific Maritime Assn. (2013)




                                 17
216 Cal.App.4th 283, 305; see Hata, at p. 1806.) We review a
trial court’s denial of motion for new trial on the ground of
surprise for abuse of discretion. (See Denton v. City and County
of San Francisco (2017) 16 Cal.App.5th 779, 794; Wade, at
p. 971.)
       Powell argues the trial court erred in allowing Christodoro
“to inject the [Contractors Law] issue despite never raising it
during pleadings and discovery and only arguing it on the second
to last day of trial” and in denying her motion for a new trial on
the ground of surprise. The record does not support Powell’s
arguments. Christodoro’s claims against Powell were based in
part on Idleman’s failure to have or obtain the required licenses
for the Newridge project. Specifically, Christodoro alleged he
relied on Idleman to obtain all the required permits and licenses
for the project. And Christodoro asked the trial court to instruct
the jury with CACI Nos. 4560 and 4561 on August 16, 2019, two
weeks before the first day of trial, not as Powell asserts, on
September 9, 2019.
       Moreover, as discussed, counsel for Christodoro asked
Powell and virtually every witness Powell called to testify at trial
whether they were licensed contractors, putting Powell on notice
that the licensing issue was central to the case. Counsel for
Powell (who, as stated, was Powell’s husband) even raised at trial
the issue of the owner-builder exception to the Contractors Law.
Powell was hardly surprised about the role the Contractor’s Law
played in the case.
       Finally, Powell’s testimony relating her day-to-day
activities at the Newridge Property constituted substantial
evidence she acted as a “contractor” under the Contractors Law.
(See Vallejo Development Co. v. Beck Development Co. (1994)




                                18
24 Cal.App.4th 929, 939-940 [company “act[ed] ‘in the capacity of
a contractor’” by “perform[ing] only administrative and oversight
functions” for a construction project]; General Ins. Co. of America
v. St. Paul Fire & Marine Ins. Co. (1974) 38 Cal.App.3d 760, 763,
765 [where a surety took over the day-to-day operations of a
construction project for its principal, which “was in financial
difficulties,” the “manner in which [the surety] chose to discharge
[its] function” rendered it a “contractor” under section 7026].) As
a result, Powell had the burden of alleging and proving she had
the appropriate contractor’s license. (See Jeff Tracy, Inc. v. City
of Pico Rivera, supra, 240 Cal.App.4th at pp. 517-518; Advantec
Group, Inc. v. Edwin’s Plumbing Co., Inc., supra, 153 Cal.App.4th
at p. 627.) Powell cannot fault Christodoro for failing to raise
earlier in the case something she had the burden to prove.

      B.    Substantial Evidence Did Not Support the Jury’s
            Findings Powell Aided and Abetted Idleman’s Breach
            of Fiduciary Duty or Constructive Fraud

            1.     Applicable Law and Standard of Review
      “California imposes liability ‘“‘on one who aids and abets
the commission of an intentional tort if the person (a) knows the
other’s conduct constitutes a breach of duty and gives substantial
assistance or encouragement to the other to so act or (b) gives
substantial assistance to the other in accomplishing a tortious
result and the person’s own conduct, separately considered,
constitutes a breach of duty to the third person.’”’” (Berger v.
Varum (2019) 35 Cal.App.5th 1013, 1025; see IIG Wireless, Inc. v.
Yi (2018) 22 Cal.App.5th 630, 653-654 (IIG Wireless); Navarrete
v. Meyer (2015) 237 Cal.App.4th 1276, 1286.) Christodoro did not




                                19
allege that Powell owed him an independent duty of care or a
fiduciary duty or that she breached any such duty. Therefore,
Christodoro’s causes of action for aiding and abetting breach of
fiduciary duty and constructive fraud were based on the first type
of aiding and abetting, which meant Christodoro had to prove
Powell had “actual knowledge of the specific primary wrong[s]
[she] substantially assisted.” (Casey v. U.S. Bank Nat. Assn.
(2005) 127 Cal.App.4th 1138, 1145 (Casey); see IIG Wireless,
supra, 22 Cal.App.5th at pp. 653-654; Nasrawi v. Buck
Consultants LLC (2014) 231 Cal.App.4th 328, 343; American
Master Lease LLC v. Idanta Partners, Ltd. (2014)
225 Cal.App.4th 1451, 1475 (American Master Lease); Schulz v.
Neovi Data Corp. (2007) 152 Cal.App.4th 86, 93.)
       “‘“[W]hile aiding and abetting may not require a defendant
to agree to join the wrongful conduct, it necessarily requires a
defendant to reach a conscious decision to participate in tortious
activity for the purpose of assisting another in performing a
wrongful act.”’” (American Master Lease, supra, 225 Cal.App.4th
at pp. 1475-1476; see IIG Wireless, supra, 22 Cal.App.5th at
p. 654; Navarrete v. Meyer, supra, 237 Cal.App.4th at p. 1287,
fn. 3; Casey, supra, 127 Cal.App.4th at p. 1146.) Thus,
Christodoro had to prove that Powell knew Idleman “was
engaged in a breach of fiduciary duty” or constructive fraud and
that Powell “provided assistance or encouragement to aid in the
breach.” (Hooked Media Group, Inc. v. Apple Inc. (2020)
55 Cal.App.5th 323, 333; see Casey, at p. 1146 [“‘The words “aid
and abet” as thus used have a well understood meaning, and may
fairly be construed to imply an intentional participation with
knowledge of the object to be attained.’”].) The failure to prevent a
breach of fiduciary duty or fraud, even if the defendant knows the




                                 20
breach or fraud is occurring, is not enough to prove aiding and
abetting breach of fiduciary duty or fraud. (See Contreras v.
Dowling (2016) 5 Cal.App.5th 394, 417, fn. 12; Austin B. v.
Escondido Union School Dist. (2007) 149 Cal.App.4th 860, 879.)
       “‘When a party contends insufficient evidence supports a
jury verdict, we apply the substantial evidence standard of
review.’” (Duncan v. Kihagi (2021) 68 Cal.App.5th 519, 541; see
Flagship Theatres of Palm Desert, LLC v. Century Theatres, Inc.
(2020) 55 Cal.App.5th 381, 413.) “‘We must “view the evidence in
the light most favorable to the prevailing party, giving it the
benefit of every reasonable inference and resolving all conflicts in
its favor.”’” (Duncan, at p. 541; see Flagship Theatres, at p. 413
[in reviewing a verdict for substantial evidence, “we must resolve
all conflicts in the evidence in favor of the respondent, and
‘indulge in’ ‘all legitimate and reasonable inferences . . . to uphold
the verdict if possible’”].)

            2.     Christodoro Failed To Show Powell Had Actual
                   Knowledge That Idleman’s Conduct Breached
                   Idleman’s Duties to Christodoro
       To review the sufficiency of the evidence supporting
Christodoro’s causes of action for aiding and abetting breach of
fiduciary duty and constructive fraud, we must first identify the
torts underlying Christodoro’s causes of action. (See Nasrawi v.
Buck Consultants LLC, supra, 231 Cal.App.4th at pp. 343-344;
Casey, supra, 127 Cal.App.4th at p. 1149.) At trial, Christodoro
claimed Idleman breached her fiduciary duties by using
unlicensed contractors, failing to obtain permits for the Newridge
Property, and involving her mother in the project without
Christodoro’s knowledge, including by borrowing money from her.




                                 21
Christodoro claimed Idleman committed constructive fraud by
failing to disclose Powell’s involvement in the Newridge Property.
       Powell does not argue Christodoro failed to prove Idleman
breached her fiduciary duties to Christodoro or committed
constructive fraud. To prove Powell aided and abetted Idleman’s
wrongful conduct, however, Christodoro also had to prove
(1) Powell knew of Idleman’s conduct; (2) Powell knew Idleman’s
conduct breached her fiduciary duties to Christodoro and induced
him to act to his detriment;10 (3) Powell provided substantial
assistance or encouragement to Idleman in committing those
breaches and engaging in the fraudulent conduct; and (4) Powell’s
conduct was a substantial factor in causing Christodoro’s harm.
(See Nasrawi v. Buck Consultants LLC, supra, 231 Cal.App.4th
at pp. 343-344; American Master Lease, supra, 225 Cal.App.4th at
p. 1477.)11


10     “‘Constructive fraud “arises on a breach of duty by one in a
confidential or fiduciary relationship to another which induces
justifiable reliance by the latter to his prejudice.”’”
(Prakashpalan v. Engstrom, Lipscomb & Lack (2014)
223 Cal.App.4th 1105, 1131; see Michel v. Moore & Associates,
Inc. (2007) 156 Cal.App.4th 756, 762 [a breach of fiduciary duty
constitutes constructive fraud when a fiduciary “fail[s] to share
material information with the principal”]; see also Civ. Code,
§ 1573.)

11    Some cases have suggested aiding and abetting an
intentional tort also requires specific intent to facilitate the
wrongful conduct. (See Nasrawi v. Buck Consultants LLC, supra,
231 Cal.App.4th at p. 343; Schulz v. Neovi Data Corp., supra,
152 Cal.App.4th at p. 95.) We need not decide whether specific
intent was an element of Christodoro’s causes of action because,
even if it is not, substantial evidence did not support the verdict.




                                22
       Christodoro elicited testimony from Powell that she did not
know whether certain subcontractors she hired or paid were
licensed and that she never contacted or even attempted to
contact Christodoro about the Newridge Property. But
Christodoro never introduced any testimony or other evidence
showing Powell had any knowledge of the licensing and
permitting requirements for the Newridge Property, whether
Idleman (whom Christodoro did not call to testify at trial) failed
to procure necessary licenses or permits, or whether Idleman was
keeping Christodoro in the dark about not having the required
licenses or permits or about Powell’s involvement. And there was
no evidence Powell had any knowledge about whether Idleman
spoke to or otherwise communicated with Christodoro, or about
whether Idleman told Christodoro about Powell’s involvement.
Nor was there any evidence Powell knew Idleman’s conduct
breached Idleman’s fiduciary duties to Christodoro or misled him
to his detriment. And there was no evidence Powell ever told or
encouraged Idleman not to use licensed construction workers, not
to obtain necessary permits, or not to tell Christodoro about
Powell’s involvement. Thus, Christodoro failed to show Powell
knowingly and substantially assisted Idleman in breaching her
fiduciary duties to Christodoro or fraudulently withholding
information from him.
       Christodoro argues substantial evidence supported the
verdict because he presented evidence (1) Powell and Idleman
acted as partners; (2) Powell knew Idleman and Christodoro had
agreed to flip the property; (3) Powell knew Idleman stopped
working on the property “after Idleman and Christodoro struck a
deal about ‘flipping’” it; and (4) Powell compounded Idleman’s
mismanagement of the project. None of this evidence showed




                               23
Powell had actual knowledge Idleman concealed anything from
Christodoro or otherwise breached her fiduciary duties to him,
nor did the evidence Christodoro cites support an inference of
such knowledge. (See Roy v. Superior Court (2011)
198 Cal.App.4th 1337, 1349 [“‘[s]ubstantial evidence includes
circumstantial evidence and the reasonable inferences flowing
therefrom’”].) To the extent Christodoro relies on evidence of
Powell’s partnership with Idleman to show Powell knew of
Idleman’s breaches of duty and constructive fraud (as he did in
opposition to Powell’s motion for judgment notwithstanding the
verdict), evidence of Powell and Idleman’s partnership, without
more, did not demonstrate Powell had the requisite knowledge
for aiding and abetting liability.12 And Christodoro presented no
evidence Powell made a conscious decision to participate in
tortious activity for the purpose of assisting Idleman in
performing any wrongful act. (See Berger v. Varum, supra,
35 Cal.App.5th at p. 1025; see also IIG Wireless, supra,
22 Cal.App.5th at p. 654 [plaintiff corporation failed to identify


12     Counsel for Christodoro stated in his closing argument at
trial that Powell and Idleman were partners and that “the
intention of their partnership was to improve [the Newridge
Property], to do it without licensed contractors, and to put it on
the market and sell it.” Counsel for Christodoro told the jurors
that, if they found Powell and Idleman were partners, then
“that’s enough. They’ve already completed the stated goal of
their partnership,” and therefore Powell was liable for aiding and
abetting. Counsel for Christodoro’s argument appears to have
suggested that a factfinder can impute the knowledge element of
a cause of action for aiding and abetting an intentional tort from
the existence of a partnership, a questionable proposition. In any
event, Christodoro does not make this argument on appeal.




                                24
any facts demonstrating that the girlfriend of the corporation’s
majority shareholder “reached a conscious decision” to assist the
shareholder in breaching his fiduciary duty to the corporation
when she started a new company with the shareholder to engage
in the same business]; cf. People ex rel. Harris v. Sarpas (2014)
225 Cal.App.4th 1539, 1564 [substantial evidence supported the
jury’s verdict of aiding and abetting unfair business practices
where the defendant “permitted the known unlawful practices to
continue”]; People v. First Federal Credit Corp. (2002)
104 Cal.App.4th 721, 734-735 [same].)




                               25
                         DISPOSITION

      The judgment is reversed. The trial court is directed to
enter a new judgment in favor of Christodoro on Powell’s
complaint and in favor of Powell on Christodoro’s cross-
complaint. The parties are to bear their costs on appeal.




                   SEGAL, J.




      We concur:




                   PERLUSS, P. J.




                   IBARRA, J.*




*     Judge of the Santa Clara County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 26